DETAILED ACTION
The action is responsive to the amendment filed on 05/02/2022. Claims 21-40 are pending in the case. Claims 21, 32 and 40 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24 and 26-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 20150113369 A1, hereinafter Chan) in view of Chang et al. (US 20120069199 A1, hereinafter Chang).

As to claim 21, Chan discloses a computer-implemented method comprising: 
identifying, on a computing device of a sharer, a shared portion of a screen of the computing device that is being shared with client devices of a plurality of viewers ("The image capturer 225 may capture images from the presenter's presentation display," Chan paragraph 0032; "the communication manager 230 may also transmit, to each instance of the audience module 250, the new image itself," Chan paragraph 0035); 
receiving, a the computing device and from each client device of the plurality of viewers, a snapshot generated on the client device and corresponding to a state of the shared portion currently displayed on a screen of the client device ("Because the presenter module 210 may send the update to all audience modules 250 only after certain conditions related to receipt confirmation are met, and because the presenter module 210 may be aware of which audience modules 250 have confirmed receipt of the now-active image, the presenter module 210 may be aware of which audience modules 250 are displaying the active image after the update instruction is sent. In some embodiments, the audience modules 250 able to update the image as instructed will do so and then transmit a confirmation of the update back to the presenter module 210 for further confirmation. Based on this information received from the audience modules, the presentation module 210 may display to the presenter which images are being displayed by each of the various audience modules 250," Chan paragraph 0045; "The image capturer 225 may associate each captured image with a unique identifier, such that no two images contain the same identifier even if two images contain the exact same content (which may be the case, for example, with periodic image capturing)," Chan paragraph 0033, the presenter system always knows what images are being displayed on the viewer computers via updates containing an image’s unique identifier (i.e., snapshots containing an image) where the identifier is used to identify the image for the update); 
identifying, on the computing device and based on a comparison of the received snapshots and the shared portion, whether the viewers are synchronized with respect to the sharer ("Because the presenter module 210 may send the update to all audience modules 250 only after certain conditions related to receipt confirmation are met, and because the presenter module 210 may be aware of which audience modules 250 have confirmed receipt of the now-active image, the presenter module 210 may be aware of which audience modules 250 are displaying the active image after the update instruction is sent. In some embodiments, the audience modules 250 able to update the image as instructed will do so and then transmit a confirmation of the update back to the presenter module 210 for further confirmation," Chan paragraph 0045; "The image capturer 225 may associate each captured image with a unique identifier, such that no two images contain the same identifier even if two images contain the exact same content (which may be the case, for example, with periodic image capturing)," Chan paragraph 0033, the presenter system always knows what images are being displayed on the viewer computers via updates where an image’s unique identifier (i.e., snapshot) is used to identify the image for the update); and 
displaying on the screen of the computing device a visual indication of whether the viewers are synchronized with respect to the sharer ("Because the presenter module 210 may receive image receipt confirmations from the various audience modules 250, the presenter module 210 may be aware of which images have been received at each audience module 250. In some exemplary embodiments, the presenter module 210 may display to the presenter various statistics related to which images have been received by the various audience modules 250," Chan paragraph 0044; "Based on this information received from the audience modules, the presentation module 210 may display to the presenter which images are being displayed by each of the various audience modules 250," Chan paragraph 0045; "The presenter module 210 may keep the presenter apprised of which audience modules 250 are not displaying the active image," Chan paragraph 0046).
However Chan does not appear to explicitly disclose:
receiving from each client device of the plurality of viewers, a snapshot image generated on the client device; and
identifying, based on a comparison of the received snapshot images and the shared portion, whether the viewers are synchronized.
Chang teaches:
receiving from a client device, a snapshot image generated on the client device (“Returning to the information flow of FIG. 2A, the computer 204 receives the message from computer 208 and begins a process of checking its own status against the information in the message (arrow 216). In particular, a computer 204 may take a screenshot of its own screen and compare that screenshot to the image received from computer 208,” Chang paragraph 0041); and
identifying, based on a comparison of the received snapshot images and a screenshot image, whether the images are the same (“In particular, a computer 204 may take a screenshot of its own screen and compare that screenshot to the image received from computer 208… by pairing each key point in a screenshot with each key point of the picture… Once the computer 204 has identified a matched region on the screen,” Chang paragraph 0041).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of Chan to use received images to determine matching and synchronization as taught by Chang. One would have been motivated to make such a combination so that Chan’s identifying if the presenter and viewer are synchronized could be more accurate in a situation where simple image identifiers could be corrupted due to an intermittent internet connection.

As to claim 22, Chan as modified by Chang further discloses the computer-implemented method of claim 1, wherein receiving the snapshot image comprises at least one of: 
receiving snapshot images from each client device at fixed time intervals; 
receiving the snapshot image from each client device based on a comparison between the snapshot image and a last snapshot image sent by the client device; or 
receiving the snapshot image from each client device in response to a request sent to the client device (“At block 420, a notification of a new image capture may be received, along with an identifier for the new image. At block 430, the image itself may be received, along with its identifier… At block 470, the audience module may confirm that the display has been updated,” Chan paragraph 0049, in response to the sharing device sending a new image to a client device (i.e., a request sent to the client device), the client device will send confirmation of receipt and display of the new image, which in the combination of Chan and Chang would include a snapshot image).

As to claim 23, Chan as modified by Chang further discloses the computer-implemented method of claim 1, wherein identifying whether the viewers are synchronized with respect to the sharer comprises: 
determining that at least a threshold number of viewers are not synchronized with respect to the sharer ("As mentioned above, however, the audience modules 250 may continue to display the current active image until receiving an update instruction from the presenter module 210. This update instruction may be sent automatically by the presenter module 210 when a predetermine set of one or more conditions are met," Chan paragraph 0043; "The predetermined condition upon which the presenter module may send the update instruction to the audience module may be based on these statistics, regardless of whether the statistics are displayed. This predetermined condition may be, for example: a predetermined number or percentage of the audience modules 250 have confirmed receipt of the image desired to be the next active image," Chan paragraph 0044); and 
in response to the determination, preventing further change to the shared portion ("As mentioned above, however, the audience modules 250 may continue to display the current active image until receiving an update instruction from the presenter module 210. This update instruction may be sent automatically by the presenter module 210 when a predetermine set of one or more conditions are met," Chan paragraph 0043; "The predetermined condition upon which the presenter module may send the update instruction to the audience module may be based on these statistics, regardless of whether the statistics are displayed. This predetermined condition may be, for example: a predetermined number or percentage of the audience modules 250 have confirmed receipt of the image desired to be the next active image," Chan paragraph 0044).

As to claim 24, Chan as modified by Chang further discloses the computer-implemented method of claim 23, further comprising: 
determining, based on additional later-received snapshot images, that all of the viewers are in synchronization with respect to the sharer ("As mentioned above, however, the audience modules 250 may continue to display the current active image until receiving an update instruction from the presenter module 210. This update instruction may be sent automatically by the presenter module 210 when a predetermine set of one or more conditions are met," Chan paragraph 0043; "The predetermined condition upon which the presenter module may send the update instruction to the audience module may be based on these statistics, regardless of whether the statistics are displayed. This predetermined condition may be, for example: a predetermined number or percentage of the audience modules 250 have confirmed receipt of the image desired to be the next active image," Chan paragraph 0044); and 
in response to the determination that all of the viewers are in synchronization with respect to the sharer, enabling further changes to the shared portion ("As mentioned above, however, the audience modules 250 may continue to display the current active image until receiving an update instruction from the presenter module 210. This update instruction may be sent automatically by the presenter module 210 when a predetermine set of one or more conditions are met," Chan paragraph 0043).

As to claim 26, Chan as modified by Chang further discloses the computer-implemented method of claim 1, wherein identifying whether the viewers are synchronized with respect to the sharer comprises: 
determining that all the viewers are in synchronization with respect to the sharer ("The predetermined condition upon which the presenter module may send the update instruction to the audience module may be based on these statistics, regardless of whether the statistics are displayed. This predetermined condition may be, for example: a predetermined number or percentage of the audience modules 250 have confirmed receipt of the image desired to be the next active image," Chan paragraph 0044); and 
initiating updating of the shared portion by interacting with an application that produces the shared portion ("As mentioned above, however, the audience modules 250 may continue to display the current active image until receiving an update instruction from the presenter module 210. This update instruction may be sent automatically by the presenter module 210 when a predetermine set of one or more conditions are met," Chan paragraph 0043).

As to claim 27, Chan as modified by Chang further discloses the computer-implemented method of claim 1, wherein identifying whether the viewers are synchronized with respect to the sharer is based on a pixel-wise comparison of the received snapshot images and the shared portion (“In particular, a computer 204 may take a screenshot of its own screen and compare that screenshot to the image received from computer 208… by pairing each key point in a screenshot with each key point of the picture… Once the computer 204 has identified a matched region on the screen,” Chang paragraph 0041, comparing photos by pairing key points (i.e., clusters of pixels) with each other).

As to claim 28, Chan as modified by Chang further discloses the computer-implemented method of claim 1, wherein the visual indication comprises at least one snapshot image received from the client devices ("Based on this information received from the audience modules, the presentation module 210 may display to the presenter which images are being displayed by each of the various audience modules 250," Chan paragraph 0045).

As to claim 29, Chan as modified by Chang further discloses the computer-implemented method of claim 1, wherein the visual indication comprises an identification of viewers who are not synchronized with respect to the sharer ("Because the presenter module 210 may receive image receipt confirmations from the various audience modules 250, the presenter module 210 may be aware of which images have been received at each audience module 250. In some exemplary embodiments, the presenter module 210 may display to the presenter various statistics related to which images have been received by the various audience modules 250," Chan paragraph 0044; "Based on this information received from the audience modules, the presentation module 210 may display to the presenter which images are being displayed by each of the various audience modules 250," Chan paragraph 0045; "The presenter module 210 may keep the presenter apprised of which audience modules 250 are not displaying the active image," Chan paragraph 0046).

As to claim 30, Chan as modified by Chang further discloses the computer-implemented method of claim 1, wherein the visual indication comprises a count derived from a number of snapshot images matching the shared portion ("In some exemplary embodiments, the presenter module 210 may display to the presenter various statistics related to which images have been received by the various audience modules 250. The predetermined condition upon which the presenter module may send the update instruction to the audience module may be based on these statistics, regardless of whether the statistics are displayed. This predetermined condition may be, for example: a predetermined number or percentage of the audience modules 250 have confirmed receipt of the image desired to be the next active image," Chan paragraph 0044, statistics can be displayed to the presenting user one of which can be the number of audience modules who are in sync).

As to claim 31, Chan as modified by Chang further discloses the computer-implemented method of claim 1, wherein the visual indication indicates that all the snapshot images match the shared portion ("In some exemplary embodiments, the presenter module 210 may display to the presenter various statistics related to which images have been received by the various audience modules 250. The predetermined condition upon which the presenter module may send the update instruction to the audience module may be based on these statistics, regardless of whether the statistics are displayed. This predetermined condition may be, for example: a predetermined number or percentage of the audience modules 250 have confirmed receipt of the image desired to be the next active image," Chan paragraph 0044, statistics can be displayed to the presenting user one of which can be the percentage of audience modules in sync and if all modules are in sync then this statistic would display as 100%).

As to claim 32, Chan discloses a computer system comprising: 
a computer processor (“The processor 105 is a hardware device for executing hardware instructions or software, particularly those stored in memory 110,” Chan paragraph 0019); and 
executable instructions that when executed by the computer processor (“The processor 105 is a hardware device for executing hardware instructions or software, particularly those stored in memory 110,” Chan paragraph 0019) perform actions comprising: 
identifying, on a computing device of a sharer, a shared portion of a screen of the computing device that is being shared with client devices of a plurality of viewers ("The image capturer 225 may capture images from the presenter's presentation display," Chan paragraph 0032; "the communication manager 230 may also transmit, to each instance of the audience module 250, the new image itself," Chan paragraph 0035); 
receiving, at the computing device and from each client device of the plurality of viewers, a snapshot generated on the client device and corresponding to a state of the shared portion currently displayed on a screen of the client device ("Because the presenter module 210 may send the update to all audience modules 250 only after certain conditions related to receipt confirmation are met, and because the presenter module 210 may be aware of which audience modules 250 have confirmed receipt of the now-active image, the presenter module 210 may be aware of which audience modules 250 are displaying the active image after the update instruction is sent. In some embodiments, the audience modules 250 able to update the image as instructed will do so and then transmit a confirmation of the update back to the presenter module 210 for further confirmation. Based on this information received from the audience modules, the presentation module 210 may display to the presenter which images are being displayed by each of the various audience modules 250," Chan paragraph 0045; "The image capturer 225 may associate each captured image with a unique identifier, such that no two images contain the same identifier even if two images contain the exact same content (which may be the case, for example, with periodic image capturing)," Chan paragraph 0033, the presenter system always knows what images are being displayed on the viewer computers via updates containing an image’s unique identifier (i.e., snapshots containing an image) where the identifier is used to identify the image for the update); 
identifying, on the computing device and based on a comparison of the received snapshots and the shared portion, whether the viewers are synchronized with respect to the sharer ("Because the presenter module 210 may send the update to all audience modules 250 only after certain conditions related to receipt confirmation are met, and because the presenter module 210 may be aware of which audience modules 250 have confirmed receipt of the now-active image, the presenter module 210 may be aware of which audience modules 250 are displaying the active image after the update instruction is sent. In some embodiments, the audience modules 250 able to update the image as instructed will do so and then transmit a confirmation of the update back to the presenter module 210 for further confirmation," Chan paragraph 0045; "The image capturer 225 may associate each captured image with a unique identifier, such that no two images contain the same identifier even if two images contain the exact same content (which may be the case, for example, with periodic image capturing)," Chan paragraph 0033, the presenter system always knows what images are being displayed on the viewer computers via updates where an image’s unique identifier (i.e., snapshot) is used to identify the image for the update); and 
displaying on the screen of the computing device a visual indication of whether the viewers are synchronized with respect to the sharer ("Because the presenter module 210 may receive image receipt confirmations from the various audience modules 250, the presenter module 210 may be aware of which images have been received at each audience module 250. In some exemplary embodiments, the presenter module 210 may display to the presenter various statistics related to which images have been received by the various audience modules 250," Chan paragraph 0044; "Based on this information received from the audience modules, the presentation module 210 may display to the presenter which images are being displayed by each of the various audience modules 250," Chan paragraph 0045; "The presenter module 210 may keep the presenter apprised of which audience modules 250 are not displaying the active image," Chan paragraph 0046).
However Chan does not appear to explicitly disclose:
receiving from each client device of the plurality of viewers, a snapshot image generated on the client device; and
identifying, based on a comparison of the received snapshot images and the shared portion, whether the viewers are synchronized.
Chang teaches:
receiving from a client device, a snapshot image generated on the client device (“Returning to the information flow of FIG. 2A, the computer 204 receives the message from computer 208 and begins a process of checking its own status against the information in the message (arrow 216). In particular, a computer 204 may take a screenshot of its own screen and compare that screenshot to the image received from computer 208,” Chang paragraph 0041); and
identifying, based on a comparison of the received snapshot images and a screenshot image, whether the images are the same (“In particular, a computer 204 may take a screenshot of its own screen and compare that screenshot to the image received from computer 208… by pairing each key point in a screenshot with each key point of the picture… Once the computer 204 has identified a matched region on the screen,” Chang paragraph 0041).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer system of Chan to use received images to determine matching and synchronization as taught by Chang. One would have been motivated to make such a combination so that Chan’s identifying if the presenter and viewer are synchronized could be more accurate in a situation where simple image identifiers could be corrupted due to an intermittent internet connection.

As to claim 33, it is substantially similar to claim 22 and is therefore rejected using the same rationale as above.

As to claim 34, it is substantially similar to claim 23 and is therefore rejected using the same rationale as above.

As to claim 35, it is substantially similar to claim 24 and is therefore rejected using the same rationale as above.

As to claim 36, it is substantially similar to claim 28 and is therefore rejected using the same rationale as above.

As to claim 37, it is substantially similar to claim 29 and is therefore rejected using the same rationale as above.

As to claim 38, it is substantially similar to claim 30 and is therefore rejected using the same rationale as above.

As to claim 39, it is substantially similar to claim 31 and is therefore rejected using the same rationale as above.

As to claim 40, Chan discloses a non-transitory computer-readable storage medium containing executable instructions for generating a graphical user interface, the instructions when executed by a computer processor performing actions comprising: 
Identifying, on a computing device of a sharer a shared portion of a screen of the computing device that is being shared with client devices of a plurality of viewers ("The image capturer 225 may capture images from the presenter's presentation display," Chan paragraph 0032; "the communication manager 230 may also transmit, to each instance of the audience module 250, the new image itself," Chan paragraph 0035); 
receiving, at the computing device and from each client device of the plurality of viewers, a snapshot generated on the client device and corresponding to a state of the shared portion currently displayed on a screen of the client device ("Because the presenter module 210 may send the update to all audience modules 250 only after certain conditions related to receipt confirmation are met, and because the presenter module 210 may be aware of which audience modules 250 have confirmed receipt of the now-active image, the presenter module 210 may be aware of which audience modules 250 are displaying the active image after the update instruction is sent. In some embodiments, the audience modules 250 able to update the image as instructed will do so and then transmit a confirmation of the update back to the presenter module 210 for further confirmation. Based on this information received from the audience modules, the presentation module 210 may display to the presenter which images are being displayed by each of the various audience modules 250," Chan paragraph 0045; "The image capturer 225 may associate each captured image with a unique identifier, such that no two images contain the same identifier even if two images contain the exact same content (which may be the case, for example, with periodic image capturing)," Chan paragraph 0033, the presenter system always knows what images are being displayed on the viewer computers via updates containing an image’s unique identifier (i.e., snapshots containing an image) where the identifier is used to identify the image for the update); 
identifying, on the computing device and based on a comparison of the received snapshots and the shared portion, whether the viewers are synchronized with respect to the sharer ("Because the presenter module 210 may send the update to all audience modules 250 only after certain conditions related to receipt confirmation are met, and because the presenter module 210 may be aware of which audience modules 250 have confirmed receipt of the now-active image, the presenter module 210 may be aware of which audience modules 250 are displaying the active image after the update instruction is sent. In some embodiments, the audience modules 250 able to update the image as instructed will do so and then transmit a confirmation of the update back to the presenter module 210 for further confirmation," Chan paragraph 0045; "The image capturer 225 may associate each captured image with a unique identifier, such that no two images contain the same identifier even if two images contain the exact same content (which may be the case, for example, with periodic image capturing)," Chan paragraph 0033, the presenter system always knows what images are being displayed on the viewer computers via updates where an image’s unique identifier (i.e., snapshot) is used to identify the image for the update); and 
displaying on the screen of the computing device a visual indication of whether the viewers are synchronized with respect to the sharer ("Because the presenter module 210 may receive image receipt confirmations from the various audience modules 250, the presenter module 210 may be aware of which images have been received at each audience module 250. In some exemplary embodiments, the presenter module 210 may display to the presenter various statistics related to which images have been received by the various audience modules 250," Chan paragraph 0044; "Based on this information received from the audience modules, the presentation module 210 may display to the presenter which images are being displayed by each of the various audience modules 250," Chan paragraph 0045; "The presenter module 210 may keep the presenter apprised of which audience modules 250 are not displaying the active image," Chan paragraph 0046).
However Chan does not appear to explicitly disclose:
receiving from each client device of the plurality of viewers, a snapshot image generated on the client device; and
identifying, based on a comparison of the received snapshot images and the shared portion, whether the viewers are synchronized.
Chang teaches:
receiving from a client device, a snapshot image generated on the client device (“Returning to the information flow of FIG. 2A, the computer 204 receives the message from computer 208 and begins a process of checking its own status against the information in the message (arrow 216). In particular, a computer 204 may take a screenshot of its own screen and compare that screenshot to the image received from computer 208,” Chang paragraph 0041); and
identifying, based on a comparison of the received snapshot images and a screenshot image, whether the images are the same (“In particular, a computer 204 may take a screenshot of its own screen and compare that screenshot to the image received from computer 208… by pairing each key point in a screenshot with each key point of the picture… Once the computer 204 has identified a matched region on the screen,” Chang paragraph 0041).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Chan to use received images to determine matching and synchronization as taught by Chang. One would have been motivated to make such a combination so that Chan’s identifying if the presenter and viewer are synchronized could be more accurate in a situation where simple image identifiers could be corrupted due to an intermittent internet connection.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 20150113369 A1, hereinafter Chan) in view of Chang et al. (US 20120069199 A1, hereinafter Chang) in further view of Takeshi (US 20020158970 A1).

As to claim 25, Chan as modified by Chang further discloses the computer-implemented method of claim 1, wherein identifying whether the viewers are synchronized with respect to the sharer comprises: 
determining that a first viewer is not synchronized with respect to the sharer ("Because the presenter module 210 may receive image receipt confirmations from the various audience modules 250, the presenter module 210 may be aware of which images have been received at each audience module 250. In some exemplary embodiments, the presenter module 210 may display to the presenter various statistics related to which images have been received by the various audience modules 250," Chan paragraph 0044; "Based on this information received from the audience modules, the presentation module 210 may display to the presenter which images are being displayed by each of the various audience modules 250," Chan paragraph 0045; "The presenter module 210 may keep the presenter apprised of which audience modules 250 are not displaying the active image," Chan paragraph 0046); and 
notifying the sharer ("Because the presenter module 210 may receive image receipt confirmations from the various audience modules 250, the presenter module 210 may be aware of which images have been received at each audience module 250. In some exemplary embodiments, the presenter module 210 may display to the presenter various statistics related to which images have been received by the various audience modules 250," Chan paragraph 0044; "Based on this information received from the audience modules, the presentation module 210 may display to the presenter which images are being displayed by each of the various audience modules 250," Chan paragraph 0045; "The presenter module 210 may keep the presenter apprised of which audience modules 250 are not displaying the active image," Chan paragraph 0046).
However neither Chan nor Agarwal appear to explicitly disclose re-sending the shared portion to the first viewer.
Takeshi teaches responsive to identifying a communication error, re-sending the shared portion to the identified device (“If a communication error is detected, the control unit 2 may drive the wireless communication unit 6 to retransmit the image data not successfully transmitted because of the communication errors (Step S39),” Takeshi paragraph 0098).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of Chan to resend images in response to communication errors such as the audience module not receiving an image as taught by Takeshi. One would have been motivated to make such a combination so that errors could be attempted to automatically fixed and resolved, resulting in greater ease of use and less frustration for both the presenter and the audience.

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. As to the arguments regarding . Chan discloses receiving snapshot image identifiers from a plurality of client devices ("Because the presenter module 210 may send the update to all audience modules 250 only after certain conditions related to receipt confirmation are met, and because the presenter module 210 may be aware of which audience modules 250 have confirmed receipt of the now-active image, the presenter module 210 may be aware of which audience modules 250 are displaying the active image after the update instruction is sent. In some embodiments, the audience modules 250 able to update the image as instructed will do so and then transmit a confirmation of the update back to the presenter module 210 for further confirmation. Based on this information received from the audience modules, the presentation module 210 may display to the presenter which images are being displayed by each of the various audience modules 250," Chan paragraph 0045; "The image capturer 225 may associate each captured image with a unique identifier, such that no two images contain the same identifier even if two images contain the exact same content (which may be the case, for example, with periodic image capturing)," Chan paragraph 0033). Chan also discloses comparing the identifiers to determine if they match and thus if the sharer and client devices are in synchronization ("Because the presenter module 210 may send the update to all audience modules 250 only after certain conditions related to receipt confirmation are met, and because the presenter module 210 may be aware of which audience modules 250 have confirmed receipt of the now-active image, the presenter module 210 may be aware of which audience modules 250 are displaying the active image after the update instruction is sent. In some embodiments, the audience modules 250 able to update the image as instructed will do so and then transmit a confirmation of the update back to the presenter module 210 for further confirmation," Chan paragraph 0045; "The image capturer 225 may associate each captured image with a unique identifier, such that no two images contain the same identifier even if two images contain the exact same content (which may be the case, for example, with periodic image capturing)," Chan paragraph 0033). Chang discloses sending an image of a part of a GUI and comparing the received image with a screenshot of the same part of the GUI to determine if they match (“Returning to the information flow of FIG. 2A, the computer 204 receives the message from computer 208 and begins a process of checking its own status against the information in the message (arrow 216). In particular, a computer 204 may take a screenshot of its own screen and compare that screenshot to the image received from computer 208… by pairing each key point in a screenshot with each key point of the picture… Once the computer 204 has identified a matched region on the screen,” Chang paragraph 0041). Therefore in the combination of Chan and Chang, Chan’s receiving of image identifiers from client devices and matching them to a sharer’s image identifier to determine synchronization is replaced with transmission of images of Chan’s shared portion of the GUI and comparing the images. Thus the combination of Chan and Chang discloses “receiving, at the computing device and from each client device of the plurality of viewers, a snapshot image generated on the client device and corresponding to a state of the shared portion currently displayed on a screen of the client device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171